***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ROBERT V. PENTLAND III v. COMMISSIONER
                OF CORRECTION
                   (AC 42761)
                        Alvord, Keller and Elgo, Js.

                                  Syllabus

The petitioner, who had been found guilty of two counts of witness tampering
    and sentenced to concurrent terms of one year of imprisonment on
    each count, appealed to this court from the judgment of the habeas
    court, dismissing his petition for a writ of habeas corpus for lack of
    subject matter jurisdiction. The petitioner’s total effective sentence
    expired in December, 2011, after which he pleaded guilty to charges
    that had been lodged against him in 2008 and 2010 and for which he
    was sentenced to thirty years of incarceration. The habeas court deter-
    mined that, because the petitioner already had served his sentence for
    the witness tampering convictions at the time he filed his petition, he
    was not in custody, as required by the statute (§ 52-466) governing the
    filing of habeas corpus petitions. On appeal, the petitioner claimed that
    the habeas court improperly concluded that he was not in custody on
    his convictions of the witness tampering charges. Held that the habeas
    court properly dismissed the petitioner’s petition for a writ of habeas
    corpus, as his sentence on the convictions of the witness tampering
    charges had expired long before he filed his habeas petition and, thus,
    he was not in the custody of the respondent Commissioner of Correction
    at the time he filed that petition; although the petitioner claimed that
    the sentences on the 2008 and 2010 convictions, and his sentence on
    the witness tampering convictions, should be treated as consecutive
    sentences under Garlotte v. Fordice (515 U.S. 39) because he lost one
    year of jail credit on the witness tampering convictions, the fact that
    he was sentenced to one year of incarceration on the witness tampering
    charges while he was in pretrial confinement on the 2008 and 2010
    charges did not convert the former into a consecutive sentence as to
    the concurrent sentences on the latter convictions, which were imposed
    after the sentences on the witness tampering convictions had been fully
    served, any effect on the petitioner’s jail credit due to his time served
    on the witness tampering convictions was merely a collateral conse-
    quence of those convictions that was not sufficient to render him in
    custody for the purpose of a habeas petition, and the mere fact that he
    was incarcerated at the time he filed the habeas petition was not suffi-
    cient to satisfy the custody requirement for purposes of subject mat-
    ter jurisdiction.
        Argued March 11—officially released September 22, 2020

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Newson, J., rendered judg-
ment dismissing the petition, from which the petitioner,
on the granting of certification, appealed to this
court. Affirmed.
  John C. Drapp III, assigned counsel, for the appel-
lant (petitioner).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Adrienne Russo, assistant state’s attor-
ney, for the appellee (respondent).
                           Opinion

   ELGO, J. This is a certified appeal from the judgment
of the habeas court dismissing the amended petition for
a writ of habeas corpus filed by the petitioner, Robert
V. Pentland III. On appeal, the petitioner claims that
the court improperly dismissed his petition for lack of
subject matter jurisdiction on the ground that he already
had served his sentence, and, therefore, was not ‘‘in
custody.’’ We conclude that, with respect to the convic-
tions challenged in the amended petition, the petitioner
was not in the custody of the respondent, the Commis-
sioner of Correction. Accordingly, we affirm the judg-
ment of the habeas court.
   The following facts and procedural history are rele-
vant to this appeal. On November 17, 2008, the peti-
tioner was arrested and charged with sexual assault in
the third degree in violation of General Statutes § 53a-
72a (a) (1), risk of injury to a child in violation of General
Statutes § 53-21 (a) (2), and unlawful restraint in the
second degree in violation of General Statutes § 53a-96
(2008 charges). On June 1, 2010, the petitioner was
arrested and charged with two counts of risk of injury
to a child in violation of § 53-21 (a) (2) (2010 charges).
On those charges, he was held in pretrial confinement
in lieu of bond and, on June 9, 2010, his bond was
raised on the 2010 charges in order to allow for pretrial
confinement credit on the 2008 charges.
   On December 20, 2010, the petitioner was arrested
and charged with two counts of tampering with a wit-
ness in violation of General Statutes § 53a-151 (witness
tampering charges). Following a trial to the court, J.
Fischer, J., the petitioner was found guilty of both
counts and, on December 9, 2011, sentenced to a term
of one year of imprisonment on each count, to be served
concurrently. The petitioner’s total effective sentence
expired on December 19, 2011.
  On February 16, 2012, two months after the expiration
of his sentence on the witness tampering convictions,
the petitioner pleaded guilty under the Alford doctrine1
to the 2008 charges and the 2010 charges. On May 22,
2012, the court, Fasano, J., sentenced the petitioner
to a total effective term of 30 years of incarceration,
execution suspended after 222 months, followed by 25
years of probation.
   On May 22, 2015, the petitioner filed a petition for a
writ of habeas corpus challenging his witness tampering
convictions (2015 petition). On March 29, 2016, pursu-
ant to Practice Book § 23-29 (1),2 the habeas court,
Oliver, J., dismissed the 2015 petition on the ground
that ‘‘the petitioner was no longer in custody for the
conviction being challenged at the time the petition was
filed.’’ On May 2, 2016, the petitioner appealed from the
habeas court’s dismissal of the 2015 petition.
the petitioner filed a second petition for habeas corpus
(2017 petition). The 2017 petition challenged the peti-
tioner’s witness tampering convictions on the ground
that his habeas counsel, Christopher Y. Duby, provided
ineffective assistance because ‘‘he never contacted the
petitioner to discuss the case, nor did he investigate
the case, nor become familiar with surrounding law.’’
On March 28, 2017, the habeas court, Bright, J., dis-
missed the 2017 habeas petition pursuant to Practice
Book § 23-29 (4)3 because the petitioner’s appeal from
the dismissal of the 2015 petition was pending before
this court. On April 19, 2017, the habeas court granted
the petitioner’s ‘‘Motion to Reargue/Reconsider’’ the dis-
missal of the 2017 petition, and the petitioner filed an
amended petition that same day.
  On September 26, 2017, this court affirmed the dis-
missal of the 2015 habeas petition. See Pentland v.
Commissioner of Correction, 176 Conn. App. 779, 169
A.3d 851 (Pentland I), cert. denied, 327 Conn. 978, 174
A.3d 800 (2017). In Pentland I, this court concluded
that ‘‘the petitioner failed to allege sufficient facts [in
the 2015 petition] to establish the habeas court’s subject
matter jurisdiction to hear his petition for a writ of
habeas corpus.’’4 Id., 786.
   On November 29, 2018, the habeas court, Newson,
J., dismissed the 2017 petition, relying on Pentland I.
In doing so, the court stated: ‘‘It would appear to follow,
as a matter of law, that, if the habeas court lacked
jurisdiction to hear the underlying matter, the court
also lacks jurisdiction to grant the petitioner relief for
any other claims related to that same petition, including
a claim that counsel was ineffective in his representa-
tion of the petitioner in that same case.’’5
   On December 10, 2018, the petitioner filed a ‘‘Motion
to Reargue/Reconsider Judgment of Dismissal’’ chal-
lenging the habeas court’s reliance on Pentland I to
dismiss his 2017 petition. On December 11, 2018, the
court granted the petitioner’s motion to reargue/recon-
sider. On January 31, 2019, the petitioner filed an
amended petition (2019 petition). On February 8, 2019,
the habeas court held a hearing on the motion to reargue
and reconsider its dismissal of the 2017 petition but,
by then, had before it the 2019 petition. That petition,
which is the subject of this appeal, was dismissed for
lack of subject matter jurisdiction.6 On February 14,
2019, the petitioner filed a petition for certification for
appeal, which the habeas court granted, and this
appeal followed.
  On appeal, the sole issue is whether the habeas court
properly dismissed the 2019 petition for lack of subject
matter jurisdiction. The petitioner claims that the court
improperly concluded that he was not ‘‘in custody’’ for
his convictions on the witness tampering charges, and,
accordingly, was without subject matter jurisdiction.
We disagree.
   We begin by setting forth the standard of review. ‘‘We
have long held that because [a] determination regarding
a trial court’s subject matter jurisdiction is a question
of law, our review is plenary.’’ (Internal quotation marks
omitted.) Ajadi v. Commissioner of Correction, 280
Conn. 514, 532, 911 A.2d 712 (2006). ‘‘This court has
often stated that the question of subject matter jurisdic-
tion, because it addresses the basic competency of the
court, can be raised by any of the parties, or by the
court sua sponte, at any time.’’ (Internal quotation
marks omitted.) Oliphant v. Commissioner of Correc-
tion, 274 Conn. 563, 568–69, 877 A.2d 761 (2005). Fur-
thermore, the question of whether the petitioner is in
custody for purposes of a habeas petition implicates the
habeas court’s subject matter jurisdiction. See Lebron
v. Commissioner of Correction, 274 Conn. 507, 526, 876
A.2d 1178 (2005) (‘‘We conclude that the history and
purpose of the writ of habeas corpus establish that the
habeas court lacks the power to act on a habeas petition
absent the petitioner’s allegedly unlawful custody.
Accordingly, we conclude that the custody requirement
in [General Statutes § 52-466 (governing applications
for writs of habeas corpus)] is jurisdictional.’’), over-
ruled in part on other grounds by State v. Elson, 311
Conn. 726, 747, 754, 91 A.3d 862 (2014).
   We now turn to the question of whether the petitioner
satisfied the custody requirement embodied in § 52-466.
Section 52-466 (a) (1) provides in relevant part: ‘‘An
application for a writ of habeas corpus . . . shall be
made to the superior court, or to a judge thereof, for
the judicial district in which the person whose custody
is in question is claimed to be illegally confined or
deprived of such person’s liberty.’’ (Emphasis added.)
Thus, under Connecticut law, for a court to have subject
matter jurisdiction over a petition for a writ of habeas
corpus, the petitioner must be in custody at the time the
habeas petition is filed. See Lebron v. Commissioner
of Correction, supra, 274 Conn. 530. ‘‘[C]onsiderations
relating to the need for finality of convictions and ease
of administration . . . generally preclude a habeas
petitioner from collaterally attacking expired convic-
tions.’’ (Citation omitted; internal quotation marks omit-
ted.) Id., 517, citing Lackawanna County District Attor-
ney v. Coss, 532 U.S. 394, 402, 121 S. Ct. 1567, 149 L.
Ed. 2d 608 (2001).
   In the present matter, the petitioner’s sentence aris-
ing from his convictions for the witness tampering
charges had expired long before he filed his 2019 habeas
petition. Thus, because the petitioner was not in cus-
tody at the time he filed the 2019 petition, the habeas
court would lack subject matter jurisdiction. ‘‘An excep-
tion exists, however, to the custody requirement.’’ Pent-
land I, supra, 176 Conn. App. 785. A petitioner who is
serving consecutive sentences may challenge a future
sentence even though he is not serving that sentence
at the time his petition is filed. See Peyton v. Rowe, 391
U.S. 54, 67, 88 S. Ct. 1549, 20 L. Ed. 2d 426 (1968). A
petitioner may also challenge a consecutive sentence
served prior to his current conviction if successfully
doing so would advance his release date. See Garlotte
v. Fordice, 515 U.S. 39, 47, 115 S. Ct. 1948, 132 L. Ed.
2d 36 (1995). ‘‘In other words, the federal courts view
prior and future consecutive sentences as a ‘continuous
stream’ of custody for purposes of the habeas court’s
subject matter jurisdiction.’’ Oliphant v. Commissioner
of Correction, supra, 274 Conn. 573.
   Because the petitioner is challenging a sentence
served prior to the conviction for which he currently
is incarcerated, the petitioner asserts that the Garlotte
exception should be extended to the facts of this case.
Specifically, he asserts that the initial witness tampering
convictions on December 9, 2011, and subsequent sex-
ual assault and contact convictions on February 16,
2012, created ‘‘one continuous, aggregate term of
imprisonment, as if they were imposed consecutively
. . . .’’ In other words, the petitioner argues that,
because he lost ‘‘one year of jail credit on the [convic-
tions of sexual assault and risk of injury to a child]
because of the tampering convictions,’’ the sentences
should be treated as consecutive. We disagree with the
petitioner’s argument that these facts are sufficient to
warrant an extension of the Garlotte exception to the
custody requirement under § 52-466.
   In Richardson v. Commissioner of Correction, 298
Conn. 690, 6 A.3d 52 (2010), the petitioner was convicted
of possession of marijuana with intent to sell and was
subsequently convicted of a federal drug offense. Id.,
692. The petitioner was thereafter sentenced to a man-
datory term of life imprisonment. Id. After the expira-
tion of his state drug conviction, but while serving the
sentence on the federal drug conviction in federal
prison, the petitioner filed a petition for a writ of habeas
corpus challenging his state drug conviction. Id., 693.
In affirming the habeas court’s judgment dismissing the
petition, our Supreme Court rejected ‘‘the petitioner’s
assertion that the custody requirement of § 52-466 may
be satisfied by confinement alone’’ and reaffirmed the
principle that ‘‘a petitioner [must] be in custody on the
conviction under attack at the time the habeas petition
is filed . . . .’’ (Emphasis in original; internal quotation
marks omitted.) Id., 699. Accordingly, the mere fact that
the petitioner in the present matter was incarcerated
at the time he filed the 2019 habeas petition is not
sufficient to satisfy the custody requirement for pur-
poses of subject matter jurisdiction.
  With respect to the petitioner’s jail credit argument,
this court rejected a similar claim in Foote v. Commis-
sioner of Correction, 170 Conn. App. 747, 155 A.3d 823,
cert. denied, 325 Conn. 902, 155 A.3d 1271 (2017). In
Foote, the petitioner was convicted of possession of
cocaine with intent to sell by a person who is not drug-
dependent and received a sentence of eight years of
incarceration and five years special parole (Ansonia
conviction). Id., 749. While on parole for the Ansonia
conviction, the petitioner was arrested for participating
in a narcotics sale and thereafter pleaded guilty under
the Alford doctrine (Waterbury conviction). Id. After the
petitioner was sentenced, the Department of Correction
informed him that the unexpired portion of his special
parole on the Ansonia conviction would not begin to
run until after the petitioner completed his Waterbury
sentence. Id., 749–50. After completing his sentence for
the Waterbury conviction—but before completing the
unexpired portion of his sentence for the Ansonia con-
viction—the petitioner filed a petition for a writ of
habeas corpus challenging the Waterbury conviction.
Id., 750. The petitioner in Foote argued that, ‘‘because
his special parole did not begin to run until the expira-
tion of the sentence on the Waterbury conviction, the
sentences should be treated as one continuous stream
of custody, and, therefore, the Garlotte custody excep-
tion should apply.’’ Id., 754. In rejecting that argument,
this court explained that, simply because the petition-
er’s parole in the concurrent Ansonia sentence was
delayed, it ‘‘did not automatically convert the concur-
rent sentences into consecutive sentences . . . .
Rather, the delay in special parole, which cannot be
served while one is incarcerated, was merely a conse-
quence of the sentence on the Waterbury conviction,
which included incarceration, being imposed.’’ (Foot-
note omitted.) Id., 754–55.
   As in Foote, the petitioner in the present matter is
not in custody on the witness tampering convictions
he seeks to challenge. Moreover, the fact that he was
sentenced to one year of incarceration on the witness
tampering charges while he was in pretrial confinement
on the 2008 and 2010 charges does not convert the
former into a consecutive sentence as to the concurrent
sentences on the latter convictions. As to the latter
convictions, the sentencing court imposed its sentences
on the petitioner five months after the sentence on the
witness tampering convictions had been fully served.
Any effect on the petitioner’s jail credit due to his time
served on the witness tampering convictions is merely
a collateral consequence of those convictions. ‘‘The col-
lateral consequences of a completed sentence are not
sufficient to render an individual in custody for the
purpose of a habeas petition, even if the petitioner is
suffering those consequences at the time that he filed
his petition.’’ Id., 755; see also Ajadi v. Commissioner
of Correction, supra, 280 Conn. 540 (‘‘once the sentence
imposed for a conviction has completely expired, the
collateral consequences of that conviction are not them-
selves sufficient to render an individual in custody for
the purposes of a habeas attack upon it’’ (internal quota-
tion marks omitted)).
   On the basis of the foregoing, we conclude that the
habeas court properly dismissed the 2019 habeas peti-
tion for lack of subject matter jurisdiction pursuant to
§ 52-466 because the petitioner was not in the custody
of the respondent in connection with the witness tam-
pering convictions when he filed his petition.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   2
     Practice Book § 23-29 provides in relevant part: ‘‘The judicial authority
may, at any time, upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it determines that . . .
   ‘‘(1) the court lacks jurisdiction . . . .’’
   3
     Practice Book § 23-29 provides in relevant part: ‘‘The judicial authority
may, at any time, upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it determines that . . .
   ‘‘(4) the claims asserted in the petition are moot or premature . . . .’’
   4
     In Pentland I, this court noted that ‘‘the facts alleged by the petitioner
in his [2015 petition] were quite sparse in regard to the issue of the court’s
jurisdiction.’’ Pentland I, supra, 176 Conn. App. 782. Specifically, the 2015
petition alleged only that ‘‘he was serving a sentence for two counts of
witness tampering, that he was arrested in December, 2010, and was sen-
tenced in ‘summer, 2011,’ to a total effective sentence of one year of incarcer-
ation.’’ Id. ‘‘Because the [habeas] court did not hold, and the petitioner did
not request, a hearing on the issue of the court’s subject matter jurisdiction,
the record before us [was] limited to those facts alleged in the petitioner’s
[2015] petition.’’ Id. ‘‘On appeal, the petitioner attempt[ed] to remedy the
dearth of facts in the record’’ by improperly alleging facts in his appellate
brief that were ‘‘not alleged in his [2015] petition,’’ such as the petitioner’s
subsequent sexual assault convictions on May 22, 2012, and the issue of jail
credit. Id., 783. Thus, this court concluded that ‘‘the record [was] devoid of
specific facts alleged by the petitioner that could have established the habeas
court’s subject matter jurisdiction to hear his petition.’’ Id., 786–87. For
example, ‘‘[t]he petitioner did not attach court records from his other cases
to his [2015 petition] . . . .’’ Id., 787 n.5.
   In the present matter, the respondent conceded at oral argument that the
amended 2019 petition, which is the subject of this appeal, contains sufficient
factual allegations to support a colorable claim that the petitioner was ‘‘in
custody.’’ We agree. Unlike in Pentland I, the petitioner has asserted that,
as a result of his incarceration since June 1 and 9, 2010, pursuant to the
2008 and 2010 charges, he continues to be in custody for purposes of the
witness tampering charges and is entitled to pretrial confinement jail credit.
   5
     In Pentland I, this court did not address the merits of the petitioner’s
custody argument because the court concluded that the factual allegations
in the self-represented petition were inadequate. See Pentland I, supra, 176
Conn. App. 786.
   6
     Although the habeas court ultimately ruled that it was not ‘‘reconsidering
its dismissal,’’ suggesting that it was referring to the 2017 petition, the record
considered in its entirety indicates that the court dismissed the amended
2019 petition. The petitioner’s motion to reargue references an agreed upon
scheduling order of October 31, 2018, in which the petitioner had been given
leave to file an amended petition. The motion to reargue additionally noted
the petitioner’s intention to anchor his jurisdiction claim based on the
‘‘amended petition’’ that he had not yet filed but which we understand to
be the 2019 petition, the dismissal of which is on appeal before this court.
We also note that, at the hearing, the parties discussed the merits of the
petitioner’s claim that he was in custody pursuant to his theory that his
sentences on the witness tampering charges, the 2008 charges, and the 2010
charges operated as consecutive sentences. Because these are jurisdictional
facts alleged in the 2019 petition, we conclude that the habeas court dis-
missed the 2019 petition and that its comment that it was not ‘‘reconsidering
its dismissal’’ was a minor misstatement and did not refer to the 2017 petition.